DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffseth in view of Townsend.
	There is disclosed in Hoffseth an apparatus for peeling melons, the apparatus comprising: a frame 10, 52 defining a seat (area between conveyor 10 and peeling device 52) adapted to receive a melon portion 24 to be peeled; an operating element 47 projecting in the seat and adapted to constitute a pivot of rotation for the melon portions; a handling device 74 having an operating surface (toothed surface) adapted to interfere with the peel of a melon portion, exerting on the peel a traction by friction, the handling device faces the operating element in such a way that between the operating element and the handling device a passage (gap) is defined for a melon portion; drive means 98, 100 connected to the operating surface to operate it according to a movement adapted to force a melon portion against the operating element and through the passage (gap), to rotate the melon portion around the operating element while the melon portion passes through the passage; a blade 57 placed in the passage and spaced from the operating surface in order to remove a surface layer from the melon portion; and a supply device 54 for feeding a melon portion into the seat and forcing it against the operating surface.
	Townsend discloses that it is known in the peeling art, to make use of an elastic means 20 adapted to oppose the distancing of an operating element from an operating surface 16 in order to elastically adapt the width of a passage between a product to be peeled and the operating surface (col. 2, lns. 16-24).
	It would have been obvious to one skilled in the art to provide the apparatus of Hoffseth with the elastic means taught in Townsend, in order to ensure proper peeling of a melon portions having varied sizes.
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffseth in view of Townsend as applied to claims above, and further in view of Franklin (WO 88/07333).
	In regards to claim 3, Franklin discloses the use of a guide element 43 arranged downstream of a peeling passage, wherein the guide element is shaped to guide the peeled melon portion according to a concave trajectory with respect to an operating element to guide the melon portion to interfere with a blade according to the curvature of the external surface of the melon portion.
	It would have been obvious to one skilled in the art to provide the apparatus of Hoffseth, as modified by Townsend, with the guide element disclosed in Franklin, in order to keep the melon portion on track while being peeled by the blade.
	In regards to claim 5, Franklin discloses the use of a handling device 12 having a concave circumferential surface 22.
	It would have been obvious to one skilled in the art to modify the handling device surface of Hoffseth, as modified by Townsend, with the teachings of Franklin, in order to provide an improved friction fit of the melon portions during peeling.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffseth in view of Townsend as applied to claims above, and further in view of Easby.
	Easby discloses that it is known in the art to have a handling device which consist of two wheels 36, 37 each having a corresponding axis of rotation which is mutually coplanar and symmetrical.
	It would have been obvious to one skilled in the art substitute the handling device arrangement of Hoffseth, as modified by Townsend, with the multiple wheels taught in Easby, in order to improve the efficiency of the apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patents to Chattin et al. and Korner et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761